Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Crawford on 2/22/2021.
The application has been amended as follows: 
--Claim 17 – A scroll compressor including a fixed scroll, an orbital scroll and a control flow control valve wherein the control flow control valve comprises at least a housing, a closure member, and fluid connections for a control flow of counter pressure in a pressure chamber behind the orbiting scroll to biasing the orbiting scroll toward the fixed scroll, high pressure and suction pressure, each of the fluid connections having an effective area of the closure member assigned thereto, the control flow control valve comprising: 
a fluid connection for ambient pressure, the fluid connection having an effective area of the closure member additionally assigned thereto, wherein a force obtained from the pressures applied to the closure member acts on the closure member such that the control flow from the high pressure to the suction pressure is formed in a way to form the counter pressure, in which case the ambient pressure is formed in a fluid-sealing manner to other chambers having the high pressure, the counter pressure, and the suction pressure and acting on the closure member.
the scroll compressor by a fitting position of the control flow control valve.
--Claim 33-- A control flow control valve particularly for a scroll compressor in a vehicle air conditioner or heat pump, which comprises at least a housing, a closure member, and fluid connections for a control flow of counter pressure, high pressure and suction pressure, each of the fluid connections having an effective area of the closure member assigned thereto, the control flow control valve comprising: 
a fluid connection for ambient pressure, the fluid connection having an effective area of the closure member additionally assigned thereto, wherein a force obtained from the pressures applied to the closure member acts on the closure member such that the control flow from the high pressure to the suction pressure is formed in a way to form a101529766.1 4US Appl. No. 15/780,173Dkt. No. HNST.P0036US the high pressure, the counter pressure, and the suction pressure and acting on the closure member, wherein the closure member comprises a primary valve stem and a secondary valve stem, and the valve stems are interconnected through a lever mechanism.
--Claim 34 -- A scroll compressor comprising a control flow control valve which comprises at least a housing, a closure member, and fluid connections for a control flow of counter pressure, high pressure and suction pressure, each of the fluid connections having an effective area of the closure member assigned thereto, the control flow control valve comprising: 
a fluid connection for ambient pressure, the fluid connection having an effective area of the closure member additionally assigned thereto, wherein a force obtained from the pressures applied to the closure member acts on the closure member such that the control flow from the a counter pressure, in which case the ambient pressure is formed in a fluid-sealing manner to other chambers having the high pressure, the counter pressure, and the suction pressure and acting on the closure member, 
wherein the control flow control valve is formed integrally with the scroll compressor, 
wherein the control flow control valve is positioned in a supply or discharge control line for a counter-pressure chamber, in which case the control flow control valve is disposed in the supply control line between the high pressure and the counter pressure or is disposed in the discharge control line between the counter pressure and the suction pressure, and 
wherein a throttle is disposed in the discharge control line in a complementary manner when the control flow control valve is disposed in the supply control line, whereas the throttle is disposed in the supply control line when the control flow control valve is disposed in the discharge control line.
Allowable Subject Matter
Claims 17-20, 22, 23, 25-30, 33 and 34 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 17:  Claim 17 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a scroll compressor including a fixed scroll, an orbital scroll and a control flow control valve wherein the control flow control valve comprise fluid connections for a control flow of counter pressure in a pressure chamber behind the orbiting scroll to biasing the orbiting scroll toward the fixed scroll, the control flow control valve comprising a fluid connection for ambient pressure" as within the context of the 
Claim 33 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a control flow control valve particularly for a scroll compressor comprises at least a housing, a closure member, and fluid connections for a control flow of counter pressure, high pressure and suction pressure, the control flow control valve comprising: a fluid connection for ambient pressure, a closure member comprises a primary valve stem and a secondary valve stem, and the valve stems are interconnected through a lever mechanism" as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 33.
Claim 34 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a scroll compressor comprising a control flow control valve which comprises at least a housing, a closure member, and fluid connections for a control flow of counter pressure, high pressure and suction pressure, the control flow control valve comprising: a fluid connection for ambient pressure, wherein the control flow control valve is formed integrally with the scroll compressor" as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 34.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Publication 2002/0020186 to Morozumi and US Patent Publication 2004/0253133 to Gennami et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        3/4/2021